Case 1:21-cv-00309-ELH Document 49 Filed 09/15/21 Page 1 of 10

UNITED STATES DISTRICT COURT

For The L0@8ED PRDEIVED
District of Maryland 7
SEP 15 POA
David J. Boshea AT GREENBELY
Plaintiff “DeTRCT or meee
MONT SPOS Bak
Vv.
Compass Marketing, Inc
Defendant Civil Action No.: 1-21-CV-00309-ELH

NONPARTY MICHAEL WHITE’S REPLY TO DEFENDANT COMPASS
MARKETING, INC.’S RESPONSE TO MICHAEL WHITE’S MOTION TO QUASH
SUBPOENA AND REQUEST FOR HEARING TO DISQUALIFY STEPHEN STERN AS
THE ATTORNEY FOR COMPASS MARKETING, INC.

Nonparty Michael White files this Reply to Defendant Compass Marketing, Inc.’s

Response to Michael White’s Motion seeking to quash Defendant Compass Marketing’s
subpoena duces tecum. Michael White also requests that this Court schedule a hearing to

determine whether Stephen Stern can/should/does represent Defendant Compass Marketing Inc.

In support of this Reply Michael White states:

1. Stephen Stern, apparently answering for himself and not with the approval of his client,
alleges that “the two issues (the subpoena and counsel’s qualifications) are not related to
one another”. See Defendant Compass Marketing Inc’s Response at page 1.
A. To the contrary, the subpoena and counsel’s actions and qualifications are absolutely
related.
B. The subpoena issued by Stephen Stern and all the allegations made by Stephen Stern (and
memorialized in Michael White’s Motion to Quash) are intended to harass Michael White

and his family.
Case 1:21-cv-00309-ELH Document 49 Filed 09/15/21 Page 2 of 10

C. Both the subpoena and the actions of Stephen Stern are meant to slander and defame
Michael White and his family and to discourage Michael White’s participation in
ongoing federal and state investigations into the actions of Stephen Stern and others. See
Defendant Compass Marketing Inc’s Response at page 8.

D. Stephen Stern, by use of the subpoena and other actions, is attempting to damage the
reputation of Michael White and his family because he is a witness in ongoing federal
and state investigations of John White and Stephen Stern. See Defendant Compass
Marketing Inc’s Response at page 10.

E. Stephen Stern created a fraudulent narrative around several payments made by Compass
through Daniel White for a debt rightfully owed to former employee James Dipaula upon
his exit from Compass, as Prop for his new scam. In fact, the settlement was a very fair
concession by Mr. Dipaula. See Exhibit 3. Feeling pressure from Tagnetics / Powershelf
/ Smart Retail investors, and no longer being able to carry on the fake Smart Retail Label
one-penny RFID scam, Stephen Stern and his partner John White created a new tale by
telling swindled investors a story of a different (but just as fake) “pot of gold at the end of
the rainbow” - a fake Civil RICO claim against Michael White, Daniel White and James
Dipaula. The pot of gold created by this narrative would be used to pay back
shareholders and creditors of Tagnetics / Powershelf / Smart Retail.

F. The pot of gold narrative created by Stephen Stern has been told to several Tagnetics /
Powershelf / Smart Retail investors, creditors, former employees and even outside law
firms who are investors in Tagnetics. See Exhibit 2. David Boshea, the plaintiff in this

case, has been told this tale as well.
Case 1:21-cv-00309-ELH Document 49 Filed 09/15/21 Page 3 of 10

G. The only persons subpoenaed by Stephen Stern in this case between David Boshea and
Compass Marketing are Michael White, Daniel White, and James Dipaula. Clearly,
Stephen Stern has subpoenaed them in an attempt to harass them, and to create for
disgruntled Tagnetics / Powershelf / Smart Retail investors an additional smoke screen
for his new “civil RICO” Prop. The subpoena to Michael White is clearly oppressive.

H. Stephen Stern has twisted several lines of plaintiff David Boshea’s answers to
interrogatories to justify his “placing Michael White front and center as a critical
witness”. See Defendant Compass Marketing Inc’s Response at page 5.

I. Stephen Stern and his business partner John White, with the use of armed and violent
bodyguards, have locked Michael White and the other rightful owners / directors out of
Compass Marketing and these owners / directors do not have access to the relevant
documents there.

2. Stephen Stern should not be representing my company, Compass Marketing, simply
because he says he is, or because he says he has been authorized by only a single
shareholder - his business partner. Michael White renews his request for a hearing, where
the Court should determine whether Stephen Stern should be representing Compass
Marketing.

a. Stephen Stern states in his Response that laundering of Compass Marketing funds
through the escrow account of Kagan Stern Marinello & Beard, undisclosed financial
interests in Tagnetics, misrepresentation about the relationship between Compass Marketing
and Tagnetics and Smart Retail, diversion of funds from the retirement plans of Compass
Marketing employees, negotiation with directors and creditors and potential investors in

Tagnetics, operation of a Ponzi scheme, hidden investments in Smart Retail, theft of assets
Case 1:21-cv-00309-ELH Document 49 Filed 09/15/21 Page 4 of 10

and intellectual property, personal use of Compass Marketing funds, fabrication of
stockholder meetings, harassment of Daniel White, fraud on this Court, violation of federal
statutes and Maryland Rules, incorrect corporate disclosure filings, and improper
participation in Tagnetics bankruptcy proceedings all have nothing to do with the instant
lawsuit. See Defendant Compass Marketing Inc’s Response at pages 12 & 13.

b. Michael White disagrees with Stephen Stern’s assertion that his laundry list of
crimes and unethical behavior have nothing to with the current case. They have everything
to do with a lawyer who wants to properly represent a client (my company) and be an officer
of the Court. Michael White believes this Court has a responsibility to make sure that a
lawyer for a party has properly entered a case, is not committing a fraud on the Court when
they enter a case, does not use his position as a representative in the case to continue criminal
activity and unethical behavior, does not use their position as an officer of the Court to cover
up criminal actions, and does not use their position as an officer of the Court to harass and
disparage opposition parties - and that all lawyers uphold the highest standards of the legal
profession.

c. Stephen Stern simply dismisses concerns brought by Michael White to the
attention of the Court as “rantings” and does not respond to them — but that should not make

them any less serious to the Court. See Defendant Compass Marketing Inc’s Response at

page 1.

3. Ownership of Compass Marketing Inc.
Case 1:21-cv-00309-ELH Document 49 Filed 09/15/21 Page 5 of 10

~P

Stephen Stern, and only Stephen Stern, claims that he has permission from his
business partner John White to represent Compass Marketing, Inc. in this case. See
Defendant Compass Marketing Inc’s Response at page 11.

John White is not the CEO or Executive Chairman (or majority owner) of Compass

Marketing Inc. See Exhibit 1.

Stephen Stern created yet another Prop to trick and then created a false narrative
around the Prop - a fraudulent “Resolution of the Board” dated July 20, 2015. See
Defendant Compass Marketing Inc’s Response at page 13.

Stephen Stern does not set any basis for the Exhibit so we can only assume that it
was created by Stephen Stern to support his tale that his business partner John White
is the majority owner. The fraudulent Exhibit was created and forged using an actual
“Resolution of the Board” dated July 17, 2015. See Exhibit 2 and attached Affidavit
of Michael White.

On or about April 8, 2018, John White circulated an email to the Board of Directors
of Compass Marketing. See Exhibit 5. That email falsely claimed that the board had
convened a directors meeting, agreed to John White as being the majority owners of
Compass Marketing, and asked that the directors sign an attached “resolution”.
Surprisingly the wording on the resolution was almost word for word identical to the
Prop “resolution” supplied by Stephen Stern in his Response. See Defendant
Exhibit 13.

Michael White is in possession of copies of federal and state corporate tax returns
filed for Compass Marketing, for the years 2010 through 2018. I have personal

knowledge that each tax return was filed with the United States Internal Revenue
Case 1:21-cv-00309-ELH Document 49 Filed 09/15/21 Page 6 of 10

Service and Maryland Comptroller’s Office. Those tax returns contain each
shareholder’s share of income, deductions, and credits, along with each owner’s
Schedule K-1. See Exhibit 6. Each K-1 clearly shows each shareholders percentage
of stock ownership in Compass Marketing. Each K-1 clearly shows that Michael
White and Daniel White each own 25% of the issued stock and John White owns
50% of the issue stock.

g. Stephen Stern in his pleading put forth another Prop and then created a false
narrative around the Prop. See Defendant Compass Marketing, Inc’s Response
at page 9. Stephen Stern took the Prop of a shareholder meeting held 21 years ago,
marched it through serpentine logic, and concluded that Compass Marketing had a
majority owner who could hire Stephen Stern. Stephen Stern concluded that the
majority owner was his business partner John White. It should be noted that Stephen
Stern did not create a basis for this Prop either, so we are left with the conclusion
that Stephen Stern is the sole creator of the false narrative that goes with this Prop.

h. Using the Prop of the 2001 Compass Marketing Shareholder meeting and the false
narrative, Stephen Stern again created a Prop. This time the Prop is an unannounced
shareholder meeting where the only persons who are present are Stephen Stern and
his business partner John White. Stephen Stern spins a false narrative about a
shareholder meeting taking place. During this fantasy meeting Michael White and
Daniel White are removed from the Board of Directors. This “Special Meeting of
the Stockholders” is nonsense and facially ridiculous. A “special meeting”
supposedly held with only John White and his business partner Stephen Stern nearly

two years ago, where John White nominated 5 individuals and then immediately
Case 1:21-cv-00309-ELH Document 49 Filed 09/15/21 Page 7 of 10

voted against 2 of them. Again, Stephen Stern used the false narrative that Compass
Marketing had a majority owner who could have a single person meeting as
described. According to the Prop, the meeting was held at the Law Offices of Hyatt
& Weber. The Managing Partner of Hyatt & Weber was contacted and has so far
been unable to verify a shareholder meeting took place at his law firm.

i. The federal and state tax returns filed by John White for the tax years 2010 through
2015 clearly show that John White used the Compass Marketing K-1’s to report his
income to both the IRS and the Maryland Comptroller. See Exhibit 6. John
White’s reported income was based on the percentage of stock / ownership of
Compass Marketing Inc and each time John White reported income based on 50% of
the stock / ownership. Surely John White would not have under-reported his taxable
income while actually owning 66% of the stock / ownership as reported by Stephen
Stern. Again, Stephen Stern is the only one spinning the self-serving narrative that
his business partner John White was the majority owner of Compass Marketing Inc.
4. Stephen Stern has serious conflict issues and has not been candid with the
Court.

a. Stephen Stern has attempted to shield himself from the fact that he is an investor and
owner of Smart Retail Inc. See Exhibit 8. His has used “privileged
communications”, accusations of violations of criminal law, and Props gathered
from other improper subpoenas - all in an attempt to shield himself from his own
actions. It is clear that expressing to the Court that Stephen Stern’s statement that
he does not have ownership or ownership rights to Smart Retail is false and he is not

being candid with the Court. See Exhibit 8.
Case 1:21-cv-00309-ELH Document 49 Filed 09/15/21 Page 8 of 10

b. Stephen Stern and John White were discovered to have created Smart Retail, Inc.
with Compass Marketing funds and those of Tagnetics investors that passed through
Stephen Stern’s client escrow account. Hopefully these actions by Stephen Stern

can be explored during a hearing before the Court.

WHEREFORE, for these reasons Michael White respectfully requests that this Honorable Court
enter an order pursuant to Rule 45 of the Federal Rules of Civil Procedure quashing the subpoena
duces tecum; and schedule a hearing before this Court to consider the disqualification of Stephen

Stern and the Law firm of Kagan, Stern, Marinello & Beard. LLC.

September 15" 2021

Vil Lhe

Michael R. White

39650 Hiawatha Circle
Mechanicsville Maryland 20659
michaelrwhite@comeast.net

301-481-5986

 
Case 1:21-cv-00309-ELH Document 49 Filed 09/15/21 Page 9 of 10

CERTIFICATE OF SERVICE

I hereby certify that on September 15th, 2021, I served this REPLY TO COMPASS
MARKETING’S RESPONSE TO MICHAEL WHITE’S MOTION TO QUASH
SUBPOENA AND REQUEST FOR HEARING via USPS First Class mail to:

Thomas J. Gagliardo, Esq.
Gilbert Employment Law PC
1100 Wayne Avenue Suite 900
Silver Spring, Maryland 20910

Email tgagliardo@gelawyer.com
AND

Gregory J. Jordan, Esq.

Jordan & Zito LLC

350 North LaSalle Street Suite 1100
Chicago Illinois 60654

Email: giordan@jz-llc.com

AND

Stephen B. Stern

Kagan, Stern, Marinello & Beard LLC
238 West Street

Annapolis Maryland 21401

Email: stern@kaganstern.com

AND

Heather K. Yeung, Esq.

Kagan, Stern, Marinello & Beard LLC
238 West Street

Annapolis Maryland 21401

Email: Yeung@kaganstern.com
Case 1:21-cv-00309-ELH Document 49 Filed 09/15/21 Page 10 of 10

AU. ( Lbaetihe. RIS ION

Michael R. White

10
